Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 (note: differences from Group I in classification are underlined and bolded):
I. Claims 1-5, 19-23, 37 and 41, drawn to applying a beam update command to component carriers based on the command identifying an individual component carrier, classified in H04L 5/001, 0092, 0098 and H04W 72/042, 0453.
II. Claims 6-10, 24-28, 38 and 42 drawn to applying a beam update command to a component carrier group  after an action time that is based on the format of the command, classified in H04L 5/001, 0042, 0092, 0098 and H04W 72/042, 0453.
III. Claims 11-17, 29-35, 39 and 43 drawn to applying a beam update command based on selecting a first or second beam updated command according to reception times, classified in H04L 5/001, 0092, 0098 and H04W 72/02, 042, 0453.
IV. Claims 18, 36, 40 and 44 drawn to prioritizing QCL information with a common TCI state identifier, classified in H04L 5/001, 0092, 0098 and H04W 28/00 and 72/042, 0453.

The inventions are distinct, each from the other because of the following reasons:
Inventions I - IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombinations II - IV have separate utility such as applying individual or joint TCI state activation for a group of carriers, applying a beam update based on when beam updates are received, and deciding the importance of multiple and simultaneously received QCL information as related to TCI state activation, respectively. See MPEP § 806.05(d).

the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter  (e.g., potential use of different references for rejections of the inventions); and,
especially, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries throughout prosecution including subsequent amendments, see MPEP § 808.02).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462